Citation Nr: 1729761	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased initial disability rating for temporomandibular joint limitation (TMJ), currently rated as 20 percent disabling.

2. Entitlement to an increased initial disability rating for hypothyroidism, also claimed as Graves' disease, currently rated as 10 disabling.

3. Entitlement to an initial compensable disability rating for traumatic brain injury (TBI) with post-concussive headaches.

4. Entitlement to service connection for a disability of the right foot.

5. Entitlement to service connection for a disability of the left ankle.

6. Entitlement to service connection for a disability characterized by deviated nasal septum.  


	(CONTINUED ON NEXT PAGE)

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to January 2011.   

This case initially came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, dated March 2012 and September 2012.  Jurisdiction was later transferred to the RO in Lincoln, Nebraska.  These rating decisions decided many claims for VA benefits, which the Veteran appealed to the Board.

In April 2015, the Board issued a lengthy decision and remand, which denied most of the claimed benefits in rulings organized into twenty-five separate orders.  One of the claimed benefits was granted.  Another issue- whether the Veteran is eligible for an initial compensable rating for TBI with headaches - was remanded to the AOJ for further development.  All of the other claimed benefits were denied.    

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court resolved his appeal in a memorandum decision issued in July 2016.  Of the issues appealed to the Court, fourteen were dismissed due to the Veteran's failure to present argument that the Board erred in denying the respective claims.  Of the remaining eight issues, the Court affirmed the Board's denial of higher ratings for posttraumatic stress disorder (PTSD), lumbar degenerative disc disease and bilateral pes planus with plantar fasciitis.  The Court vacated the denial of the other five benefits and remanded those to the Board.  

While the Court was considering most of the issues in this appeal, the Agency of Original Jurisdiction (AOJ) conducted further development concerning the Veteran's eligibility for a compensable disability rating for TBI with headaches.  After obtaining new medical opinions, the AOJ issued a supplemental statement of the case (SSOC) denying a compensable rating.  

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service Connection for the Right Foot, Left Ankle and Deviated Nasal Septum

In its April 2015 decision, the Board denied service connection for a left ankle disability, a right foot disability and for a disability characterized by a deviated nasal septum because the medical evidence did not demonstrate a "clear diagnosis" for any of the claimed disabilities.  The Court vacated those rulings on the grounds that the Board failed to explain why its rulings were consistent with portions of the Veteran's December 2010 pre-discharge VA general medical examination describing continuing treatment for injuries associated with the left ankle, right foot and nasal septum.  The Court also agreed with the Veteran's argument that the December 2010 VA examination was inadequate to decide his service-connection claims.  Although the VA examiner described in-service symptoms, she did not provide an opinion concerning the nature and etiology of any current disabilities of the left ankle, right foot or nasal septum. 

When VA undertakes to provide a medical examination or medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board must therefore remand the service connection claims to obtain medical opinions on the nature and etiology of the claimed disabilities.

Increased Rating for TMJ

The Veteran was assigned a 20 percent rating for TMJ pursuant to 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905.  DC 9905 authorizes a 20 percent disability when the interincisal range of motion is 21 to 30 millimeters; a 30 percent rating when the interincisal range of motion is 11 to 20 millimeters, and a 40 percent rating when the interincisal range of motion is 0 to 10 millimeters.  Id.  

The measurements used to assign this rating come from VA dental examinations dated April 2011 and December 2013 and addenda to those reports dated January 2013 and January 2014, respectively.  The December 2013 examination report is available through the Virtual VA electronic claims file.    

When appealing this issue to the Court, the Veteran argued that the December 2013 report was inadequate because, although the examiner acknowledged that the Veteran reported flare-ups of TMJ, there was no indication that the examination took place during a flare-up.  The AOJ obtained the January 2014 addendum report in response to its request to the examiner to describe the extent of any additional limited functional ability during flare-ups of TMJ.  If possible, the examiner was asked to describe functional limitations during flare-ups in terms of degrees of additional range of motion loss.  The January 2014 examiner responded that he was unable to do so because the Veteran "was not experiencing a flare up at the time of examination therefore I am unable to render an opinion regarding functional ability during a flare-up."

On further appeal, the Court vacated the denial of a higher rating for TMJ, in part because the Board failed to consider whether it would be practical to conduct an examination during a flare-up.  

If a service-connected disability is subject to flare-ups, a medical examination should, if possible, evaluate the condition during a flare-up.  Compare Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (examination was inadequate when administered during the inactive stage of the claimant's condition), with Voerth v. West, 13 Vet.App. 117, 123 (1999) (the Board is not required to provide an examination during a flare-up where flare-ups lasted "only for a few days out of a year").  During his appeal to the Court, the Veteran's attorney wrote that the Veteran's "TMJ flared every time he chewed or opened his mouth too far, which would be a daily occurrence . . . ."  If, as the Veteran suggested through his attorney, he experiences daily flare-ups of TMJ, then arranging an examination to coincide with one of his flare-ups should be feasible.  The Veteran's TMJ claim will therefore be remanded for such an examination.  

The AOJ should attempt to obtain from the post-remand examiner an assessment of the effect of additional functional limitation during flare-ups, if any, in terms of additional degrees of range of motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  This requirement comes from Mitchell and other cases interpreting 38 C.F.R. § 4.40 (2016), which applies to disabilities of the musculoskeletal system.  TMJ is rated under 38 C.F.R. § 4.150 ("Schedule of ratings - dental and oral conditions").  Nevertheless, the Court has recently treated TMJ as a musculoskeletal disability and applied Mitchell in the appeal of a disability rating under DC 9905.  See Daniels v. Shulkin, No. 16-1398, 2017 U.S. App. Vet. Claims LEXIS 540, *4 (Apr. 20, 2017) ("When evaluating a musculoskeletal disability, including one of the jaw, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss.") (emphasis added).

Increased Rating for Hypothyroidism

The Veteran appealed the denial of a rating higher than 10 percent for hypothyroidism, also claimed as Graves' disease, arguing that the Board failed to address evidence suggesting that he could potentially be entitled to a higher rating.  

38 C.F.R. § 4.119, DC 7903 (2016) provides for a 10 percent rating for hypothyroidism manifested by fatigability or continuous medication required for control.  A 30 percent rating is authorized for fatigability, constipation, and mental sluggishness and a 60 percent rating is authorized for muscular weakness, mental disturbance, and weight gain.

In denying a rating higher than 10 percent, the Board's April 2015 decision relied on examination reports indicating that the Veteran experienced only occasional fatigue.  The Board also noted that the Veteran's weight had been steady.  When vacating the Board's ruling, the Court correctly noted that the Veteran's post-service VA treatment records refer to a 30 pound weight gain.  The Court's decision further emphasized the Board's failure to discuss a July 2010 endocrinology record noting a recent involuntary weight gain, generalized decrease in strength, muscle weakness, feelings of weakness, and impotence.  The Court rejected the Secretary's argument that the evidence did not suggest that these symptoms were related to the Veteran's hypothyroidism because the Board had failed to make or explain that conclusion.  

The Board will therefore remand the issue of an increased rating for hypothyroidism for a new examination.  On remand, the examiner should address the evidence suggesting the presence of weight gain, muscular weakness, mental disturbance, fatigability and mental sluggishness and indicate whether these symptoms are related to hypothyroidism.  With respect to the symptoms of fatigability, mental sluggishness, and mental disturbance, the post-remand examiner should also indicate whether these symptoms can be differentiated from the symptoms of the separate service-connected disabilities of PTSD and obstructive sleep apnea.  

Increased Rating for TBI with Headaches

The Board remanded the issue of an increased rating for TBI with post-concussive headaches because the Veteran's October 2012 notice of disagreement suggested that this disability had worsened in severity since the previous VA TBI examination (dated August 2012).  In his notice of disagreement, the Veteran indicated that, due to his service-connected TBI, he experienced difficulty reading maps, following directions, communicating with others, and expressing himself through writing.  The Board ordered a new examination to determine the current severity of this condition.  
On remand, the AOJ arranged a VA TBI examination in July 2015.  The July 2015 VA examiner indicated "no" in response to text asking her whether the Veteran now had or ever had a traumatic brain injury.  According to the examiner, "the longitudinal medical evidence provided and reviewed does not support that the Veteran sustained the diagnosis of TBI/Concussion or [headaches] associated with a [diagnosis] of TBI/Concussion prior to or during active military service."   

The July 2015 VA examiner's opinion is obviously in conflict with VA's earlier decision to grant service connection for TBI and associated headaches.  Recognizing this inconsistency, the AOJ obtained an addendum opinion from a different VA examiner, which is dated August 2015.  Contrary to the July 2015 report, the August 2015 opinion found that it was at least as likely as not that the Veteran's current headaches were a continuation of earlier headaches noted in service.  

The Board has a duty to enforce compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the AOJ followed the Board's instructions by obtaining examination reports on the condition of TBI and related headaches, these reports concerned the issue of service connection for TBI, which has already been resolved in the Veteran's favor, and failed to accomplish the purpose of the Board's remand instructions - i.e., to determine the current severity of the Veteran's disability.  Moreover, neither of the post-remand medical reports addressed the statements in the October 2012 notice of disagreement.  A new examination is needed to enforce compliance with the Board's prior remand orders.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since August 2016.

2. Schedule the Veteran for an examination with a qualified medical professional to determine the nature and etiology of claimed disabilities of the right foot and left ankle.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.
All indicated evaluations, studies, and tests should be accomplished and all findings reported in detail.

After the examinations and records review are complete, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any current disability of the Veteran's right foot or left ankle had its onset in service or is otherwise related to any in-service disease, injury or event.  
.
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In explaining his or her opinion, the examiner should specifically consider the Veteran's December 2010 pre-discharge VA general medical examination, which indicates a left ankle sprain with a date of onset of 2006 associated with intermittent pain between 2006 and 2010.  The examination report also indicates a right foot fracture in 2007 for which the Veteran took tramadol at the time of the examination.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Schedule the Veteran for an examination with a qualified medical professional to determine the nature and etiology of a claimed disability characterized by a deviated nasal septum.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  All indicated evaluations, studies, and tests should be accomplished and all findings reported in detail.

After the examinations and records review are complete, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any current disability characterized by a deviated nasal septum had its onset in service or is otherwise related to any in-service disease, injury or event.  
.
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In explaining his or her opinion, the examiner should specifically consider the Veteran's December 2010 pre-discharge VA general medical examination, which indicates a deviated septum with a date of onset of 1999 and current treatments with Flonase, Nasonex and Sudafed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. Schedule the Veteran for an examination with a qualified medical professional to determine the current severity of his service-connected traumatic brain injury (TBI) with associated headaches.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  All indicated evaluations, studies, and tests should be accomplished and all findings reported in detail.

In his or her report on the severity of the Veteran's TBI with associated headaches, the examiner should comment on the statements in the Veteran's October 2012 notice of disagreement suggesting that, as a result of his in-service TBI, he had difficulty communicating with others, difficulty expressing himself through writing and that, when he speaks, he often says things that do not make sense.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

5. Schedule the Veteran for an examination with a qualified medical professional to determine the current severity of his service-connected TMJ.  Prior to scheduling the requested examination, ask the Veteran to provide an estimated time or time of the day when he experiences or is likely to experience flare-ups of his TMJ disorder.  Make all reasonable efforts to schedule the Veteran for a new TMJ examination during a flare-up.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Obtain written documentation of all efforts to schedule the requested examination during a flare-up and associated all such documentation with the Veteran's claims file.  All indicated evaluations, studies, and tests should be accomplished and all findings reported in detail.

The examiner should attempt to estimate the extent of the additional loss in functional ability in the Veteran's temporomandibular joint on repeated use or during flare-ups due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, or incoordination.  The examiner should describe this estimate in terms of additional degrees of range of motion loss.  If the examiner cannot describe the requested estimate in terms of additional degrees of range of motion loss, the examiner must explain why.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

6. Schedule the Veteran for an examination with a qualified medical professional to determine the current severity of his service-connected hypothyroidism.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  All indicated evaluations, studies, and tests should be accomplished and all findings reported in detail.

After reviewing the claims file, the examiner is asked to comment on the severity of the Veteran's hypothyroidism during the period from his discharge from active duty in January 2011 to the present.  The examiner should specifically consider a February 2011 post-service VA medical treatment record indicating a weight gain of 30 pounds within the most recent six months and a July 2010 endocrinology record noting a recent involuntary weight gain, generalized decrease in strength, muscle weakness, feelings of weakness, and impotence.  The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any post-service weight gain, fatigability, mental sluggishness, muscular weakness or mental disturbance is related to the Veteran's service-connected hypothyroidism.  If symptoms of fatigability, mental sluggishness or mental disturbance have been present during the relevant period, the examiner should indicate whether it is possible to distinguish whether those symptoms are attributable to hypothyroidism or to the Veteran's separate service-connected disabilities of PTSD or sleep apnea.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7. The AOJ must ensure that the requested examination reports and medical opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

8. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







